Matter of Italiana P. (Jaymie W.-E.) (2020 NY Slip Op 04080)





Matter of Italiana P. (Jaymie W.-E.)


2020 NY Slip Op 04080


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


680.2 CAF 19-01595

[*1]IN THE MATTER OF ITALIANA P. LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JAYMIE W.-E., RESPONDENT-APPELLANT, AND ANTHONY P., RESPONDENT. 


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR RESPONDENT-APPELLANT.
ASHLEY J. WEISS, MOUNT MORRIS, FOR PETITIONER-RESPONDENT.
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Livingston County (Dennis S. Cohen, J.), entered July 23, 2019 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, adjudged the subject child to be neglected. 
Now, upon reading and filing the stipulation of discontinuance signed by respondent-appellant on May 21, 2020 and by the attorneys for the parties on May 18 and 20, and June 8, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court